DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pat # D770, 092) in view of Carullo et al. (US Pat # 6,601,591) and Scholl (US Pat # 2,904,814).
In regards to claims 1-4, 8 and 16, Lim teaches a cosmetic applicator, comprising a body defining a hollow interior (see Figure 1 at area that receives fingers as shown), and the body has an opening providing access to the hollow interior (where fingers are shown), wherein the body includes a first triangular side opposed to a second triangular (Figure 2) side (see Figures 4 and 5), the first side has two lateral edges joined to two lateral edges of the second side, a third edge of the first and second sides form the opening to the hollow interior (see Figures 1 and 3).
Lim does not teach the body has an outer layer made at least in part from a resilient, absorbent material of open cell foam, and an inner layer formed by a coating or film that isolates interior surfaces of the outer layer from the hollow interior, and the first and second sides have a convex outward bulge being greatest at a center and diminishing toward the lateral edges, and the first and second sides have a rigidity sufficient to maintain a shape of the body where the inner layer is partially detachable from the outer layer.
However, Carullo et al. teaches providing a cosmetic applicator with each opposing side formed with a stable outward convex bulge (Figure 6 at 2, 3) being greatest at a center and diminishing toward the lateral edges (see Figure 6 at 4, 5, where such shape provides the rigidity of the device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sides of Lim to have an outwardly convex shape, as taught by Carullo et al. in order to provide for increased thickness for improved retention and handling (Col 2, Lines 63-66).
Scholl teaches a cosmetic applicator to include a finger receiving space (5) adjacent to an inner layer (2, where such is a coating layer) that isolates the finger receiving space (Col 2, Lines 42-45 and 64-72) from an outward surface (1, where separate formation allows for the materials to be separated) formed of a resilient absorbent material (Col 2, Lines 40-41 which teaches an open foam). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outward sides of Lim to be made of an absorbent, resilient foam as taught by Scholl, in order to provide an applying material that is comfortable to the user (Col 1, Lines 50-58). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify an inner surface of the outward facing surfaces to contain a moisture impermeable lining, as taught by Scholl in order to prevent contamination and matter passing through the applicator.
Regarding claims 6-7, Lim teaches the applicator, but does not teach its outer surface is flocked. However, Carullo et al. teaches a cosmetic applicator where its outer layer is flocked (Col 3, Lines 5-12 where flocking fibers provide texture). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Lim to be flocked, as taught by Carullo et al. in order to provide increased retention of product.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Carullo et al. and Scholl, as applied to claim 1 above, in further view of Eknoian et al. (US Pub # 2006/0141014).
In regards to claims 9-13, Lim teaches opposing outer sides of the outer layer, but does not teach the outer layer includes a first coating of a first material and a second coating of a second material different from the first material and formed of at least a hydrophobic and hydrophilic material, comprising silica and polysaccharides respectively. 
Eknoian et al. teaches a personal applicator (Paragraph 0001) to have an outer layer with two different materials (Paragraph 0019), for example, one being a hydrophilic material (Paragraph 0108, including polysaccharides) and a hydrophobic material (0096-0097 which includes silica material). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer layer of Lim to include the hydrophobic and hydrophilic material of Eknoian et al. as a matter of design choice to provide an applicator with the requisite use for the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Carullo et al. and Scholl, as applied to claim 1 above, in view of Guay (US Pub # 2009/0180826).
In regards to claim 14, Lim/Carullo/Scholl discloses the invention substantially as claimed.  They disclose the outer layer, but does not teach at least a portion of the outer layer being treated to increase a surface energy of the outer layer. 
However, Guay teaches an applicator surface to be treated to alter the surface energy as desired by the user (Paragraph 0039). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer layer of Lim/Carullo/Scholl to contain treatment to increase the surface energy, as taught by Guay in order to provide the user with the desired characteristics for ideal use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Carullo et al. and Scholl, as applied to claim 1 above, in view of Lang et al. (US Pub # 2002/0155281).
In regards to claim 15, Lim/Carullo/Scholl discloses the invention substantially as claimed.  They disclose the outer layer, but does not teach at least a portion of the outer layer has a patterned surface to increase wettability. 
Lang et al. teaches an applicator (Paragraph 0148) sheet to have an outer surface treated for improved wettability (Paragraph 0010). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer layer of Lim/Carullo/Scholl to be treated for increased wettability, as taught by Lang et al in order to provide optimal characteristics for providing treatment to the user.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Carullo et al. and Scholl, as applied to claim 1 above, in view of Meledandri (US Pat # 6,006,761).
In regards to claims 17-18, Lim/Carullo/Scholl disclose the inner layer, but does not teach it is formed from at least one of thermoset polymers, thermoplastic elastomers, thermoplastic urethanes, and thermoplastic vulcanizes. However, Meledandri teaches a cosmetic applicator with an inner layer that is a treated thermoplastic elastomer (Col 4, Lines 23-29) to provide waterproofing to the inner layer of the device. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner layer of Lim/Carullo/Scholl to contain the waterproofing layer of Meledandri in order to provide additional security to the inside of the device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Carullo et al. and Scholl, as applied to claim 1 above, in view of Nakamura et al. US Pub # 2005/0244440).
In regards to claim 19, Lim/Carullo/Scholl disclose the inner and outer layer, but does not teach that either are treated with additives that have antimicrobial effects. However, Nakamura teaches an applicator to contain an antimicrobial additive (Paragraphs 0004 and 0011). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Lim/Carullo/Scholl to contain the antimicrobial additive of Nakamura in order to make the device more sanitary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772